



















AMENDMENT TO
THE CYPRESS SEMICONDUCTOR CORPORATION 2012 INCENTIVE AWARD PLAN
This amendment (the “Amendment”) to the Cypress Semiconductor Corporation 2012
Incentive Award Plan (the “Plan”), is made and entered into effective as of
February 16, 2018. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to such terms in the Plan.
RECITALS
WHEREAS, the Board of Directors of Cypress Semiconductor Corporation (the
“Company”) desires, pursuant to its authority under Section 19(a) of the Plan,
to amend the Plan to broaden the Administrator’s delegation authority under the
Plan;


NOW, THEREFORE, the Plan shall be amended as follows:
1.    Amendment to Section 4. Section 4 is amended to include the following
subsection d. thereunder, which shall read as follows (and the current
subsections d. and e. are renumbered to be e. and f., respectively):
“d. To the extent permitted by applicable law, the Board of Directors or
Committee may from time to time delegate to a committee of one or more members
of the Board of Directors or one or more executive officers of the Company the
authority to grant or amend Awards; provided, however, that in no event shall an
executive officer be delegated the authority to grant awards to, or amend awards
held by, the following individuals: (a) individuals who are subject to Section
16 of the Exchange Act or (b) executive officers of the Company (or Directors)
to whom authority to grant or amend Awards has been delegated hereunder. Any
delegation hereunder shall be subject to the restrictions and limits that the
Board of Directors or Committee specifies at the time of such delegation, and
the Board of Directors may at any time rescind the authority so delegated or
appoint a new delegatee. At all times, the delegatee appointed under this
Section 4(d) shall serve in such capacity at the pleasure of the Board of
Directors and the Committee.”
2.    Effect on the Plan. Except as specifically amended by this Amendment, the
Plan shall remain in full force and effect.
3.    Governing Law. This Amendment shall be governed by and construed according
to the laws of the State of Delaware without regard to its principles of
conflict of laws.







